        Case 4:19-cv-01903-SBA Document 30 Filed 06/17/19 Page 1 of 3



 1   SAMUEL J. REED DIPPO, State Bar No. 310643
     WILSON SONSINI GOODRICH & ROSATI
 2   Professional Corporation
     650 Page Mill Road
 3   Palo Alto, CA 94304-1050
     Telephone: (650) 493-9300
 4   Facsimile: (650) 565-5100
     Email: sreeddippo@wsgr.com
 5
     BRIAN M. WILLEN (admitted pro hac vice)
 6   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
 7   1301 Avenue of the Americas
     40th Floor
 8   New York, NY 10019-6022
     Telephone: (212) 999-5800
 9   Facsimile: (212) 999-5899
     Email: bwillen@wsgr.com
10
     Attorneys for Defendants
11   YouTube, LLC and Google LLC

12                               UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14                                        OAKLAND DIVISION

15   DAVID SEAMAN,                                 )   CASE NO.: 4:19-cv-01903-SBA
                                                   )
16                 Plaintiff,                      )   STIPULATION OF VOLUNTARY
                                                   )   DISMISSAL
17          v.                                     )
                                                   )
18   YOUTUBE, LLC, et al.,                         )
                                                   )
19                                                 )
                   Defendants.                     )
20                                                 )
                                                   )
21

22

23

24

25

26

27

28



     STIPULATION OF VOLUNTARY DISMISSAL                            CASE NO.: 4:19-CV-01903-SBA
        Case 4:19-cv-01903-SBA Document 30 Filed 06/17/19 Page 2 of 3



 1            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), IT IS HEREBY

 2   STIPULATED AND AGREED that this action is voluntarily dismissed. Plaintiff has received

 3   nothing of value and no consideration in exchange for this voluntary dismissal, which shall be

 4   with prejudice.

 5

 6   Dated: June 17, 2019                            WILSON SONSINI GOODRICH & ROSATI
                                                     Professional Corporation
 7
                                                     By:         /s/ Brian M. Willen
 8                                                               BRIAN M. WILLEN (admitted pro hac vice)

 9                                                   Attorneys for Defendants
                                                     YouTube, LLC and Google LLC
10

11

12   Dated: June 17, 2019                            By:         /s/ David Seaman
                                                                 DAVID SEAMAN
13
                                                     Plaintiff Pro Se1
14

15

16

17

18

19

20
21

22

23

24

25

26

27
        1
28          Plaintiffs’ former counsel, Steven Biss, no longer represents Plaintiff in this matter.



     STIPULATION OF VOLUNTARY DISMISSAL                    -1-                   CASE NO.: 4:19-CV-01903-SBA
        Case 4:19-cv-01903-SBA Document 30 Filed 06/17/19 Page 3 of 3



 1                    ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1
 2          I, Brian M. Willen, am the ECF User whose identification and password are being used to

 3   file the STIPULATION OF VOLUNTARY DISMISSAL. In compliance with Civil Local
 4   Rule 5-1, I hereby attest that all signatories have concurred in this filing.

 5

 6   Dated: June 17, 2019                           WILSON SONSINI GOODRICH & ROSATI
                                                    Professional Corporation
 7
                                                    By:         /s/  Brian M. Willen
 8                                                              BRIAN M. WILLEN (admitted pro hac vice)

 9                                                  Attorneys for Defendants
                                                    YouTube, LLC and Google LLC
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28



     STIPULATION OF VOLUNTARY DISMISSAL                   -2-                   CASE NO.: 4:19-CV-01903-SBA
